Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4 and 7-20 are pending.  Claims 5 and 6 have been canceled.  Note that, Applicant’s amendment and arguments filed 12/8/21 have been entered.  
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 22, 2021.
Objections/Rejections Withdrawn
The following objections/rejections as set forth in the Office action mailed 9/22/21 have been withdrawn:
The rejection of claims 1-4 and 7-9 under 35 U.S.C. 103 as being unpatentable over Coope Epstein et al (US 2018/0016523), has been withdrawn.  
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Coope Epstein et al (US 2018/0016523) as applied to the rejected claims above, and further in view of Martinez-Crowley et al (US 2014/0100153) and O’Connell et al (US 2011/0201536), has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to instant claim 11, the specification, as originally filed, provides no basis for an upper limit of “0.1%” by weight.  Thus, this is deemed new matter.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Coope Epstein et al (US 2018/0016523) in view of Kroepke et al (US 9,314,651) or Rohm & Haas Acusol Opacifier (2001).  

Coope Epstein et al do not teach do not teach the use of an antiashing copolymer comprising styrene/acrylic or a composition containing a liquid carrier, at least one surfactant, citric acid, iminodisuccinic acid, an antiashing copolymer comprising styrene/acrylic, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Kroepke et al teach active ingredient combinations of acidic preservatives and one or more glucosyl glycerides.  See Abstract.  The composition is used as a cosmetic cleaning preparation which is preferably used as a shower gel, foam bath, and shampoo.  See column 3, lines 50-69.  Opacifiers/pearlescent agents may be used in the compositions and include Acusol OP 301 (styrene/acrylate copolymers), etc.  
from 0.1 to 1% by weight.  See page 1.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use 0.1% by weight of Acusol OP 301 in the composition taught by Coope Epstein et al, with a reasonable expectation of success, because Kroepke et al or Rohm & Haas Acusol Opacifier teach that the use of 0.1% by weight of Acusol OP 301 in a similar composition provides opacifying/pearlescent properties and further, Coope Epstein et al teach the use of pearlescent additives.    
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a liquid carrier, at least one surfactant, citric acid, iminodisuccinic acid, an antiashing copolymer comprising styrene/acrylic, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Coope Epstein et al in view of Kroepke et al or Rohm & Haas suggest a composition containing a liquid carrier, at least one surfactant, citric acid, iminodisuccinic acid, an antiashing copolymer comprising styrene/acrylic, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
12 is rejected under 35 U.S.C. 103 as being unpatentable over Coope Epstein et al (US 2018/0016523) in view of Kroepke et al (US 9,314,651) or Rohm & Haas Acusol Opacifier (2001) as applied to the rejected claims above, and further in view of Martinez-Crowley et al (US 2014/0100153) and O’Connell et al (US 2011/0201536).
Coope Epstein et al is relied upon as set forth above.  However, Coope Epstein et al do not teach the use of softened water and demineralized water in addition to the other requisite components of the composition as recited by the instant claims.  
O’Connell et al teach a washing or cleaning agent which is suitable for washing textiles or hard surfaces.  See Abstract.  O’Connell et al exemplifies a textile washing agent which contains demineralized water, etc.  See para. 88.  
Martinez-Crowley et al teach compositions which may be used to clean laundry, etc.  See Abstract.  Solvents may be used in the compositions and include deionized water, softened water, tap water, etc., in amounts from 0.1 to 50% by weight.  See para. 131.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use demineralized water and softened water in the composition taught by Coope Epstein et al, with a reasonable expectation of success, because O’Connell teaches the use of demineralized water and Martinez-Crowley et al teach the use of softened water in similar compositions and further, Coope Epstein et al teach the use of water-based cleaning compositions in general.  
Response to Arguments

In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of Coope Epstein et al suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of the disclosed alternatives. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).  
In response, note that, the Examiner asserts that the Coope Epstein et al clearly teach that in certain embodiments, the composition may contain a pH adjusting agent such as citric acid, which may be present in amounts from about 0.1% to about 5% by weight, which would clearly suggest, for example, 0.1% by weight of citric acid and would fall within the scope of the instant claims.   Additionally, the compositions may contain a chelating agent such as iminodisuccinic acid in amounts from about 0.01% to about 4% by weight, which would clearly suggest, for example, 0.2% of iminodisuccinic acid and would fall within the scope of the instant claims (See paras. 108-115 of Coope Epstein et al).  
Rohm & Haas clearly teaches that Acusol OP 301 may be used in the compositions in amounts from 0.1 to 1% by weight (See page 1 of Rohm & Haas).  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use Acusol OP 301 in an amount of 0.1% by weight in the composition taught by Coope Epstein et al, with a reasonable expectation of success, because Kroepke et al or Rohm & Haas Acusol Opacifier teach that the use of Acusol OP 301 in amounts of 0.1% by weight in a similar composition provides opacifying/pearlescent properties and further, Coope Epstein et al teach the use of pearlescent additives.  Thus, the Examiner asserts that the teachings of Coope Epstein et al, further in view of Kroepke et al or Rohm & Haas Acusol Opacifier (2001), are sufficient to render the claimed invention obvious under 35 USC 103.  
With respect to the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Coope Epstein et al in view Kroepke et al (US 9,314,651) or Rohm & Haas Acusol Opacifier (2001), further in view of Martinez-Crowley et al and O’Connell et al, Applicant states that the teachings of Coope Epstein et al are not sufficient to suggest the claimed invention and that the teachings of Martinez-Crowley et al and 
Further, Applicant states that comparative data has been provided in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).  Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the showing of alleged unexpected results.  See In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims). Note that, the evidence in the Specification is not commensurate in scope with the appealed claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”.  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims).
Additionally, the Examiner would like to point out that in Table 3, Prototypes 1, 2, 4, which fall within the scope of the instant claims, do not provide results as good as Prototypes 5 and 6 which fall outside the scope of the instant claims.  Further, while the instant claims require an anti-ashing polymer, it is unclear in the Examples as to which component represents the anti-ashing polymer and what exact compound is actually represented.  Thus, the Examiner asserts that the data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison compositions falling outside the scope of the instant claims.     
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/February 7, 2022